                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF FLORIDA
                                   TALLAHASSEE DIVISION

JAMES D. SMITH,

           Plaintiff,

v.                                                                Case No. 4:19cv114-MW/CAS

DAYS INN,
WYNDHAM INTER.,
and MR. PATEL,

      Defendants.
___________________________/

                                  ORDER ACCEPTING AND ADOPTING
                                   REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by the

parties, 1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED as

frivolous.” The Clerk shall close the file.

           SO ORDERED on April 12, 2019.

                                                         s/Mark E. Walker             ____
                                                         United States District Judge




1
    Plaintiff has failed to keep the Clerk advised of his current address as evidenced by returned mail. ECF No. 5.
